EXHIBIT 10.1

 

SNH MEDICAL OFFICE PROPERTIES TRUST

c/o The RMR Group LLC

Two New ton Place

255 Washington St., Suite 300

Newton, MA 02458

 

August 20, 2018

 

Via FedEx

Axogen Corporation

13631 Progress Blvd. Suite 400

Alachua FL 32615

Attn: Karen Zaderej

 

Re:        Lease dated February 6, 2007 between SNH Medical Office Properties
Trust, successor in interest to Wigshaw, LLC, ("Landlord") and Axogen
Corporation ("Tenant"), amended by the First Amendment to Lease dated March 14,
2012, the Second Amendment to Lease dated February 25, 2013, the Third Amendment
to Lease elated November 12, 2013 and the Fourth Amendment to Lease (the "Fourth
Amendment") dated March 16, 2016 (as amended, the "Lease") for premises located
at 13631 Progress Blvd., Alachua Florida (the "Premises")

 

Dear Ms. Zaderej:

 

Reference is hereby made to the Lease. Capitalized terms used and not otherwise
defined here in shall have the meaning given to such terms in the Lease.

 

We are in receipt of your letter dated August 14, 2014 regarding Tenant's desire
to extend the Lease for two additional periods, through October 31, 2021.
Pursuant to Section 10 of the Fourth Amendment, Tenant must exercise each yearly
option separately and no sooner than one year prior to the expiration of the
applicable Current Premises Extended Term. Nevertheless, if Tenant is seeking an
early and simultaneous exercise of the two remaining options to extend the
Lease,  Landlord  hereby  waives the  relevant  terms of Section  10
of  the  Fourth  Amendment  and agrees to Tenant' s exercise of its options to
extend the Lease through October 31, 2021.

 

Please acknowledge your agreement to exercise the options to extend the Current
Premises Extended Term early and simultaneously and extend the Lease through
October 31, 2021, by signing be low and returning an original of this letter to
Landlord at: c/o The RMR Group LLC, Two Newton Place, 255 Washington Street,
Suite 300, Newton, Massachusetts 02458, Attention: David Dyer.

 

If you have any questions, please do not hesitate to contact the undersigned at
770-410-1840 or bwood@rmJgroup.com.

 

 

Sincerely,

 

 

 

SNH MEDICAL OFFICE PROPERTIES TRUST

 

 

 

by: The RMR Group LLC, its managing agent

 

 

 

 

 

/s/Brian Wood

 

Brian Wood

 

Regional Vice President, Southeast Region

 

 

cc:          Lease File

 

 

 







--------------------------------------------------------------------------------

 



ACKNOWLEDGED AND CONSENTED

TO THIS September 19, 2018:

 

AXOGEN CORPORATION

 

 

 

 

By: /s/Karen Zaderej

 

Name: Karen Zaderej

 

Title:   CEO, President

 

 



--------------------------------------------------------------------------------